Citation Nr: 0838462	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-08 811	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for major depressive 
disorder.  

4.  Entitlement to a higher initial evaluation for bladder 
incontinency and urgency, rated as 0 percent disabling from 
July 7, 2002 to April 24, 2005 and as 60 percent disabling 
from April 25, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1992.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of  January 2003 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The RO in Houston, 
Texas has since certified these claims to the Board for 
appellate review.


FINDING OF FACT

On September 25, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that she wished to withdraw her appeal on the 
claims of entitlement to service connection for sinusitis, 
allergic rhinitis and major depressive disorder and 
entitlement to a higher initial evaluation for bladder 
incontinency and urgency.  


CONCLUSION OF LAW

The criteria for the veteran's withdrawal of a substantive 
appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In this case, on September 25, 2008, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that she wished to withdraw her 
appeal on the claims of entitlement to service connection for 
sinusitis, allergic rhinitis and major depressive disorder 
and entitlement to a higher initial evaluation for bladder 
incontinency and urgency.  There thus remain no allegations 
of errors of fact or law for appellate consideration and the 
Board does not have jurisdiction to review the appeal on the 
withdrawn claims.  These claims must therefore be dismissed.


ORDER

The appeal is dismissed.



		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


